DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after abandonment. Applicant's submission filed on 2/22/2022 has been entered.
 Response to Amendment
The Amendment filed on 2/22/2022 has been entered. Claims 1-11 remain pending in the application. 
Applicant has not amended the drawings, therefore the objections to the drawings from the Final Office Action mailed 5/21/2020 remain. 
Applicants amendments to the claims have failed to overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 5/21/2020.
Examiner notes an illegible single page document was filed on 2/22/2022. If Applicant is intending to have this information considered, a proper IDS would need to be filed. This document has not been considered by the Examiner. 
Examiner notes Applicant did not properly underline all new amendments made to the claims. Specifically in claim 1 the limitation “said proximal end of said channel insert comprising a tubular conduit having an opening at its proximal end” should be entirely underlined. See 37 CFR 1.121, section (c)(2). Examiner notes although these amendments are not underlined, they are entered. 
Drawings
New corrected drawing in compliance with 37 CFR 1.121(d) are required in this application.  Figures 1A, 1B/C, 2A, 2B/C, 3A, 3B, 3C, 4B/C, 5A, 5B/C, 6A, 6B/C, 7A, 7B/C, 8A, 8B/C, 9A, 10A, 11A, 11B/C, 12A, 12B/C, 13A, 13B/C, 14A, 14B/C, 15A, 15B/C, 16A, 16B/C, 17A, 18A, 18B/C, 19A, 19B, 19C, 20A, 20B, 20C, 21A, 21B, 21C, 22A, 22B, 22C, 23A, 23B, 23C, 24A/B, 24C, 25A, 26A, 26B/C, 27A, 27B/C, 28A, 28B/C, 29A/B/C, 30A, 31A, 32A, 32B/C, 33B/C, 33D Open, 33D closed contains improper shading and handwritten text, which may affect clarity once reproduced.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0071] states “Figures 1 through 3”. However Figure 1 and 3 do not exist. Examiner suggests amending the spec to state a figure that does exist, for example 1A of 3A.
Paragraph [0071] states “see figure 10”. However figure 10 does not exist. Examiner suggests amending the spec to state a figure that does exist, for example figure 10A.
Paragraph [0071] states “as shown in figure 3”. However figure 3 does not exist. Examiner suggests amending the spec to state a figure that does exist, for example 3A.
Paragraph [0072] states “Figure 4 through Figure 9”. However Figure 4 and 9 do not exist. Examiner suggests amending the spec to state a figure that does exist, for example 4A or 9A.
Paragraph [0076] states “seen in figure 5”. However figure 5 does not exist. Examiner suggests amending the spec to state a figure that does exist, for example figure 5A.
Paragraph [0078] states “see figure 7”. However figure 7 does not exist. Examiner suggests amending the spec to state a figure that does exist, for example figure 7A or 7B/C.
Paragraph [0080] states “figures 11-14”, “figures 19-20” and “figure 3”. These figures do not exist. Examiner suggests amending the spec to state figures that does exist.
Paragraph [0081] states “figure 13”. However figure 13 does not exist. Examiner suggests amending the spec to state a figure that does exist, for example 13A.
Paragraph [0082] states “figure 5”. However figure 5 does not exist. Examiner suggests amending the spec to state a figure that does exist, for example 5A.
Paragraph [0085] states “figures 19 and 20” and “figures 21-25”. However these figures do not exist. Examiner suggests amending the spec to state figures that do exist.
Paragraph [0088] states “figure 23”. However figure 23 does not exist. Examiner suggests amending the spec to state a figure that does exist, for example 23A.
Paragraph [0089] states “figure 19”. However figure 19 does not exist. Examiner suggests amending the spec to state a figure that does exist, for example 19A.
Paragraph [0092] states “figures 26 and 27” and “as seen in Figures 3, 19, and 20”. However these figures do not exist. Examiner suggests amending the spec to state figures that do exist.
Appropriate correction is required.
Claim Objections
Claim 1, line 15, line 19, line 23-24, Line 26, Line 28-29 objected to because of the following informalities:   
Line 13 recites “its distal end”. As multiple distal ends are present, Examiner suggests replacing “its distal end” with “the distal end of the fluid channel insert” to more clearly refer to the distal end of the fluid channel insert. 
Line 15 recites “said channel insert”. The channel insert is referred to as the fluid channel insert in claim 1. Examiner suggests replacing “said channel insert” with “said fluid channel insert” in order to keep claim terminology consistent. 
Line 15 recites “it proximal end.” As multiple proximal ends are present, Examiner suggests replacing “its proximal end” with “a proximal end of the tubular conduit” to more clearly refer to a proximal end of the tubular conduit.
Line 19 recites “said seal”. Line 18 introduces an elastomeric seal. Examiner suggests replacing “said seal” with “said elastomeric seal” in order to keep claim terminology consistent.
Line 23 recites “said stopper”. Line 23 introduces “an elastomeric stopper”. Examiner suggests replacing “said stopper” with “said elastomeric stopper” in order to keep claim terminology consistent.
Line 24 recites “it proximal end.” As multiple proximal ends are present, Examiner suggests replacing “its proximal end” with “the proximal end of the elastomeric stopper” to more clearly refer to the proximal end of the elastomeric stopper.
Line 26 recites “said annular barb shaped flange”. Line 16 introduces “an annular barb-shaped flange”. Examiner suggests replacing “said annular barb shaped flange” with “said annular barb-shaped flange” in order to keep claim terminology consistent. 
Line 28 recites “said distal end of said female Luer assembly”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “said distal end of said female Luer assembly” with “a distal end of said female Luer assembly”.
Line 28-29 recites “wherein said distal end of said female Luer assembly connects with said proximal end of said male Luer body with an interference fit and form a flow channel through said medical connector”. This is grammatically incorrect. Examiner suggests replacing 
Claim 2, line 3 objected to because of the following informalities:   
Line 3 recites “said male Luer member of said male Luer body”. The male Luer member of said male Luer body is introduced as the tapered male Luer member of said male Luer body in claim 1. Examiner suggests replacing “said male Luer member of said male Luer body” of claim 2 with “said tapered male Luer member of said male Luer body”.
Claim 3, line 1-3 objected to because of the following informalities:   
Line 1-2 recites “wherein is medial annular projection”. This is grammatically incorrect. Examiner suggests replacing “wherein is medial annular projection” with “wherein a medial annular projection”.
Line 3 recites “said stopper”. Claim 1 introduces “an elastomeric stopper”. Examiner suggests replacing “said stopper” with “said elastomeric stopper” in order to keep claim terminology consistent.
Claim 4, line 2 and line 3 and claim 5, line 3 objected to because of the following informalities:   
Claim 4, line 2 and line 3 and claim 5, line 3 recite “said stopper”. Claim 1 introduces “an elastomeric stopper”. Examiner suggests replacing “said stopper” with “said elastomeric stopper” in order to keep claim terminology consistent.
Claim 5, line 1-4 objected to because of the following informalities:   
Line 1-2 recites “a proximal end of said fluid channel insert”. Claim 1, which claim 5 depends on, introduces a proximal end of said fluid channel insert. Examiner suggests replacing 
Line 2-3 recites “at least one longitudinal groove for grasping said proximal end of said stopper and hinder relative rotational movement therebetween”. This is grammatically incorrect. Examiner suggests replacing “at least one longitudinal groove for grasping said proximal end of said stopper and hinder relative rotational movement therebetween” with “at least one longitudinal groove for grasping said proximal end of said stopper and for hindering relative rotational movement therebetween”.
Line 4 recites “a male Luer member of a fluid transfer device”. Claim 5 depends on claim 1. Claim 1 introduces a male Luer member of a fluid transfer device. Examiner suggests replacing “a male Luer member of a fluid transfer device” in claim 5 with “the male Luer member of the fluid transfer device” as antecedent basis has already been provided for the male Luer member of the fluid transfer device.
Claim 6, line 1-2 objected to because of the following informalities:   
Line 1-2 recites “the at least one grooves”. Examiner suggests replacing “the at least one grooves” with “the at least one longitudinal groove” in order to keep claim terminology consistent. 
Line 2 recites “said grooves”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “said grooves” with “longitudinal grooves” therefore claim 6 would read “a plurality of longitudinal grooves”. 
Claim 10, line 3 objected to because of the following informalities:   
Line 3 recites “said female body”. There is insufficient antecedent basis for the limitation in this claim. Examiner believes a typo was made and “said female body” should state 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1,
Line 8 recites “said proximal end and distal end”. Line 3 introduces a proximal end and distal end of the male Luer body and line 7 introduces a proximal end and distal end of the female Luer body. It is unclear which proximal end and distal end “said proximal end and distal end” of line 8 refers to as multiple proximal ends and distal ends are present. Appropriate correction is required. Examiner suggests replacing “said proximal end and distal end” with “said proximal end of the female Luer body and said distal end of the female Luer body”. For examination purposes Examiner construes “said proximal end and distal end” to be “said proximal end of the female Luer body and said distal end of the female Luer body”.
Line 11 recites “said proximal end and distal end”. Line 3 introduces a proximal end and distal end of the male Luer body, line 7 introduces a proximal end and distal end of the female Luer body, and line 10 introduces a proximal end and distal end of the fluid channel insert. It is unclear which proximal 
Lin 19 recites “said proximal end and distal end”. Line 3 introduces a proximal end and distal end of the male Luer body, line 7 introduces a proximal end and distal end of the female Luer body, line 10 introduces a proximal end and distal end of the fluid channel insert, and line 18 introduces a proximal end and distal end of the elastomeric seal. It is unclear which proximal end and distal end “said proximal end and distal end” of line 19 refers to as multiple proximal ends and distal ends are present. Appropriate correction is required. Examiner suggests replacing “said proximal end and distal end” with “said proximal end of the elastomeric seal and said distal end of the elastomeric seal”. For examination purposes Examiner construes “said proximal end and distal end” to be “said proximal end of the elastomeric seal and said distal end of the elastomeric seal”.
Line 20 recites “said proximal end”. Line 3 introduces a proximal end of the male Luer body, line 7 introduces a proximal end of the female Luer body, line 10 introduces a proximal end of the fluid channel insert, and line 18 introduces a proximal end of the elastomeric seal. It is unclear which proximal end the proximal end of line 20 refers to as multiple proximal ends are present. Appropriate correction is required. Examiner suggests replacing “said proximal end” with “said proximal end of the elastomeric seal”. For examination purposes Examiner construes “said proximal end” to be “said proximal end of the elastomeric seal”.
Line 25 recites “said proximal end”. Line 3 introduces a proximal end of the male Luer body, line 7 introduces a proximal end of the female Luer body, line 10 introduces a proximal end of the fluid channel insert, line 18 introduces a proximal end of the elastomeric seal, and line 23 introduces a 
Line 30 recites “said flow channels”. A flow channel is claimed in the male Luer body, female Luer body, fluid channel insert, and elastomeric seal. It is unclear which specific “flow channels” “said flow channels” refers to. Appropriate correction is required. Examiner suggest replacing “said flow channels” with the specific flow channels it is meant to refer to. For examination purposes Examiner construes “said flow channels” to refer to the flow channels of the male Luer body and female Luer body.
Examiner notes claims 2-11 are similarly rejected by virtue of their dependency on claim 1.
	In regard to claim 2,
	Line 2-3 recites “said proximal end”. Claim 1 introduces a proximal end of the male Luer body, the female Luer body, the fluid channel insert, the elastomeric seal, and the elastomeric stopper. Claim 2 introduces an open proximal end of the cap. It is unclear which proximal end “said proximal end” of claim 2 refers to. Appropriate correction is required. Examiner suggests replacing “said proximal end” with “said open proximal end of said cap”. For examination purposes Examiner construes “said proximal end” to be “said open proximal end of said cap”.
In regard to claim 3,
Line 1 recites “wherein is medial annular projection comprises a barb”. It is unclear based on the disclosure if the barb of claim 3 is intended to be the same as the annular barb shaped flange of claim 1. It appears there is only one barb present that hinders removal of the elastomeric stopper from the fluid channel insert based on the disclosure and that barb is on the fluid channel insert as claimed in claim 1. Examiner suggests replacing “wherein is medial annular projection comprises a barb” with “wherein a 
Line 2 recites “allowing installation of said fluid channel insert over said proximal end of said fluid channel insert”. It is unclear how the fluid channel insert would be installed over itself. Based on the disclosure it appears the elastomeric stopper is installed over said proximal end of said fluid channel insert. For the purpose of examination “allowing installation of said fluid channel insert over said proximal end of said fluid channel insert” is construed as “allowing installation of said elastomeric stopper over said proximal end of said fluid channel insert” in view of the disclosure (see paragraph [0086]-[0087]; paragraph [0096]).
	Line 3 recites “hindering removal of said stopper therefrom after installation”. It is unclear which structure the term “therefrom” refers to and therefore the claim limitation is indefinite. For examination purposes Examiner construes “therefrom” to refer to the fluid channel insert. Examiner suggests replacing the term “therefrom” with “from the fluid channel insert”. 
In regard to claim 7,
Line 1-2 recites “said distal portion of said female Luer body”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if “said distal portion of said female Luer body” is intended to refer to the distal end of said female Luer body or to a distal portion of said female Luer body. Appropriate correction is required. Examiner suggests replacing “said distal portion of said female Luer body” with “said distal end of said female Luer body”. For examination purposes Examiner construes “said distal portion of said female Luer body” to be “said distal end of said female Luer body”.
Line 2 recites “said proximal portion of said fluid channel insert”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if “said proximal portion of said fluid channel insert” is intended to refer to the proximal end of said fluid channel insert or to a proximal portion of said fluid channel insert. Appropriate correction is required. Examiner suggests replacing “said 
Line 1-4 recites “wherein said distal portion of said female Luer body and said proximal portion of said fluid channel insert comprise interlocking grooves and projections precluding relative rotation between said female Luer body and said fluid channel insert”. Examiner notes there is insufficient antecedent basis for “said proximal portion of said fluid channel insert”. Additionally, since the fluid channel insert is within the female Luer body, it is unclear how their respective proximal and distal end would engage based on the disclosure since paragraph [0082] recites: “The distal end 104 of the female luer body 100 generally engages the channel insert 150 at the distal end 154 of the channel insert 150.” Based on the disclose, specifically paragraph [0082], and figure 22, item 159 and 154 the examiner interprets claim 7 as “wherein said distal end of said female luer body and said distal end of said fluid channel insert comprise interlocking grooves and projections precluding relative rotation between said female luer body and said fluid channel insert”. Examiner suggests replacing “wherein said distal portion of said female Luer body and said proximal portion of said fluid channel insert comprise interlocking grooves and projections precluding relative rotation between said female Luer body and said fluid channel insert” with “wherein said distal end of said female luer body and said distal end of said fluid channel insert comprise interlocking grooves and projections precluding relative rotation between said female luer body and said fluid channel insert”. For examination purposes Examiner construes “wherein said distal portion of said female Luer body and said proximal portion of said fluid channel insert comprise interlocking grooves and projections precluding relative rotation between said female Luer body and said fluid channel insert” to be “wherein said distal end of said female luer body and said distal end of said fluid channel insert comprise interlocking grooves and projections precluding relative rotation between said female luer body and said fluid channel insert”.

In regard to claim 9,
Line 1-2 recites “said interlocking grooves and projections”. There is insufficient antecedent basis for the limitation in this claim. It is unclear if the interlocking grooves are the same as the plurality of grooves of claim 6 or if claim 9 is intending to refer to the interlocking grooves and projections of claim 7. Appropriate correction is required. Examiner suggests amending claim 9 to have dependency on claim 7, instead of claim 6. For examination purposes Examiner construes the interlocking grooves and projections to be different from the plurality of grooves of claim 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, and 10-11 rejected under 35 U.S.C. 103 as being unpatentable over Bonaldo (U.S. PG Publication 20040172006) further in view of Mansour (U.S. PG publication 20100063482) further in view of Schweikert (U.S. PG publication 20050107770). 
In regard to claim 1,
Bonaldo discloses a medical connector assembly (see entire device shown in figure 2A and 2B) having a longitudinal axis (see figure 2A below), comprising: 
[AltContent: textbox (Flow channel)][AltContent: arrow][AltContent: textbox (Open end)][AltContent: arrow][AltContent: textbox (Distal end of male Luer body)][AltContent: ][AltContent: textbox (Proximal end of male Luer body)][AltContent: connector][AltContent: textbox (Distal end of female Luer body)][AltContent: ][AltContent: textbox (Proximal end of female Luer body)][AltContent: ][AltContent: connector][AltContent: ][AltContent: textbox (Longitudinal axis)]
    PNG
    media_image1.png
    604
    316
    media_image1.png
    Greyscale

a male Luer body (figure 2A, item 20) having a proximal end (see figure 2A above), a distal end (see figure 2A above), and a flow channel (see figure 2A above wherein a flow channel is present between the distal end and proximal end and includes channel 24 and opening of the male luer body that aligns with item 44) extending between said proximal end and distal end (see figure 2A above), said distal end comprising a tapered male Luer member (figure 2A, item 26; paragraph [0030]) having an open end (see figure 2A above) adapted to be connected to a fluid conduit (flowline; paragraph [0030]: the male Luer part 20 includes an internal flow passageway 24 in a frusto-conical Luer tapered male 
a female Luer assembly (figure 2A, item 30, 40, 60, and 90), comprising: 
[AltContent: textbox (Annular medial wall)][AltContent: textbox (Proximal end of fluid channel insert)]a female Luer body (figure 2A, item 30) having a proximal end (see figure 2A above), a distal end (see figure 2A above), and a flow channel (see figure 2A above wherein a flow channel is present in which item 60 and 90 are within) extending between said proximal end and distal end (see figure 2A above), said proximal end of said female Luer body forming a female Luer member for receiving a male Luer member of a fluid transfer device (paragraph [0030]: the female Luer 30 is configured so that it may receive either an external male lock Luer or an external male slip Luer to make the fluid connection); 
[AltContent: ][AltContent: textbox (Tubular conduit)][AltContent: arrow][AltContent: textbox (Outwardly extending medial wall)][AltContent: arrow][AltContent: textbox (Opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end of fluid channel insert)][AltContent: ]
    PNG
    media_image2.png
    156
    307
    media_image2.png
    Greyscale

a fluid channel insert (figure 2A and 13, item 90) having a proximal end (see figure 13 above), a distal end (see figure 13 above), and a flow channel (figure 2A and 13, item 92) extending between said proximal end and distal end (see figure 13 and 2A), wherein said flow channel of said fluid channel insert is offset from said longitudinal axis at said distal end of said fluid channel insert (see figure 2A above wherein part of the flow channel is offset from said longitudinal axis at said distal end of said fluid channel insert; paragraph [0035]), said fluid channel insert further comprising an annular medial wall (see figure 13 above) at its distal end (see figure 13 above), said annular medial wall engaging said distal end of said female Luer body (see figure 2A above wherein the annular medial wall engages the distal end of the female Luer 
[AltContent: textbox (Proximal end of elastomeric stopper)]an elastomeric seal (figure 2A and 16, item 40; paragraph [0032]) having a proximal end (end of seal closest to item 90), a distal end (end of seal furthest to item 90), and a flow channel (figure 2A, item 44) extending between said proximal end and distal end (see figure 2A above), wherein said flow channel of said seal is offset from said longitudinal axis at said proximal end (see figure 2A above) and is adapted to provide fluid communication with said flow channel of said fluid channel insert at said distal end of said fluid channel insert (paragraph [0036]); and 
[AltContent: ]
    PNG
    media_image3.png
    312
    599
    media_image3.png
    Greyscale

an elastomeric stopper (figure 2A and 10, item 60; paragraph [0034]) having a proximal end (see figure 10 above) and a distal end (see figure 10, item 69 wherein the open end 69 forms the distal end), said stopper having a flush surface (figure 10, item 62) at its proximal end, said flush surface comprising a slit (figure 11, item 66) to allow an opening to be formed by deforming said proximal end (paragraph [0034]), 
wherein said distal end of said female Luer assembly connects with said proximal end of said male Luer body with an interference fit (paragraph [0028]) and form a flow channel through said medical connector assembly when said flow channels are aligned (paragraph [0036]).

[AltContent: textbox (Proximal end of fluid channel insert)][AltContent: arrow][AltContent: textbox (Fluid channel insert)][AltContent: arrow]
    PNG
    media_image4.png
    583
    383
    media_image4.png
    Greyscale

Mansour teaches said fluid channel insert (see figure 4A above) further comprising an annular flange (figure 4A, item 416) extending outwardly between an outwardly extending medial wall (figure 4A, item 425) and said proximal end of said fluid channel insert (see figure 4A above), and said elastomeric stopper (figure 4B, item 403: wherein flexible sleeve 403 is construed as an elastomeric stopper) further comprising an annular groove (see figure 4A above wherein item 416 is within a groove of item 403) adapted to mate with said annular flange of said fluid channel insert (see figure 4A above).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonaldo to include said fluid channel insert further comprising an annular flange extending outwardly between an outwardly extending medial wall  
Bonaldo in view of Mansour fails to disclose the annular flange being an annular barb-shaped flange and therefore also fails to disclose an annular groove adapted to mate with said annular barb shaped flange of said fluid channel insert.
Schweikert teaches an annular barb-shaped flange (figure 1, item 188; paragraph [0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonaldo in view of Mansour to substitute the annular flange of Bonaldo in view of Mansour for an annular barb-shaped flange, as taught by Schweikert, because the substitution is a simple substitution that would yield the same predictable result of holding a sleeve in place (see paragraph [0025] of Schweikert and paragraph [0025] of Mansour). Furthermore both Bonaldo and Schweikert discloses modifications can be made to the device (see paragraph [0045] of Bonaldo and [0030] of Schweikert).
Further it would have been an obvious matter of design choice to modify Bonaldo in view of Mansour to include an annular flange that is barb-shaped since applicant has not disclosed that having the annular flange be specifically barb-shaped solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of the annular flange being barb-shaped, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
In regard to claim 2,
[AltContent: textbox (Enlarged figure 2A)][AltContent: textbox (Proximal end)][AltContent: textbox (Longitudinal Axis)][AltContent: connector][AltContent: textbox (Distal end)][AltContent: connector][AltContent: arrow]
    PNG
    media_image5.png
    354
    250
    media_image5.png
    Greyscale

[AltContent: ]Bonaldo in view of Mansour in view of Schweikert teaches the medical connector assembly of claim 1, further comprising a cap (figure 2A, item 50 of Bonaldo), said cap having an open proximal end (see enlarged figure 2A above of Bonaldo wherein cap 50 is open and disposed over item 26; paragraph [0033] of Bonaldo), a closed distal end (see enlarged figure 2A above of Bonaldo), and a longitudinal axis therebetween (see enlarged figure 2A above of Bonaldo), said proximal end being sized to fit on said male Luer member of said male Luer body (paragraph [0033] of Bonaldo; see figure 2A of of Bonaldo).
[AltContent: textbox (Medial annular projection)]In regard to claim 3,

    PNG
    media_image2.png
    156
    307
    media_image2.png
    Greyscale

Bonaldo in view of Mansour in view of Schweikert teaches the medical connector assembly of claim 1, wherein is medial annular projection comprises a barb (see 112 rejection above for claim interpretation wherein “a barb” is construed to be the annular barb shaped flange; see analysis of claim 1 above where the annular barb shaped flange is taught which is implemented on a medial annular projection of Bonaldo) allowing installation of said fluid channel insert over said proximal end of said 
In regard to claim 4,
Bonaldo in view of Mansour in view of Schweikert teaches the medical connector as set forth in claim 1, wherein an exterior surface (see figure 3B, item 68 of Bonaldo: wherein item 68 forms an exterior surface of the stopper 60) of said stopper and an interior surface of said female Luer body (figure 3B, item 35 of Bonaldo: wherein stop shoulder 35 forms an interior surface) comprise interlocking walls precluding removal of said stopper from said female Luer body (paragraph [0038] of Bonaldo: wherein the stopper collar 68 engages an internally projecting stop shoulder 35 inside the female luer part 30 which retains the stopper in position).
In regard to claim 10,
Bonaldo in view of Mansour in view of Schweikert teaches the medical connector as set forth in claim 1, wherein said female Luer body and said male Luer body comprise an interlocking cam groove (figure 1, item 27 of Bonaldo), and an interlocking cam post (figure 7, item 37 of Bonaldo) that preclude over-rotation of said female body relative to said male Luer body (paragraph [0029] of Bonaldo: the grooves 27 and rib 37 assure proper full open and full closed relative positioning of the parts 20 and 30; Examiner notes over-rotation is construed as being precluded due to item 37 and 27 assuring proper full open and closed positions).
In regard to claim 10,
Examiner notes an alternative interpretation is being applied below regarding the cam groove and cam post. 
[AltContent: textbox (Cam post)][AltContent: ][AltContent: textbox (Cam groove)][AltContent: arrow]
    PNG
    media_image6.png
    437
    403
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    208
    239
    media_image7.png
    Greyscale

Bonaldo in view of Mansour in view of Schweikert teaches the medical connector as set forth in claim 1, wherein said female Luer body and said male Luer body comprise an interlocking cam groove (see figure 7 of Bonaldo wherein the opening labeled above forms a cam groove in which the female Luer body is received in), and an interlocking cam post (see figure 1 above of Bonaldo) that preclude over-rotation of said female body relative to said male Luer body (paragraph [0029] of Bonaldo; Examiner notes over-rotation is construed as being precluded due to the cooperation of the cam post with cam groove and item 27 of the cam post functioning within the cam groove with item 37 assuring proper full open and closed positions).
In regard to claim 11,

Bonaldo in view of Mansour in view of Schweikert teaches wherein said male Luer body includes said interlocking cam groove (see figure 7 of Bonaldo wherein the male Luer body has the cam groove) and said female Luer body includes said interlocking cam post (see figure 1 of Bonaldo wherein the female Luer body has the cam post).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonaldo (U.S. PG Publication 20040172006) in view of Mansour (U.S. PG publication 20100063482) in view of Schweikert (U.S. PG publication 20050107770) further in view of Fangrow (U.S. patent no. 8105314). 
In regard to claim 5,
Bonaldo in view of Mansour in view of Schweikert teaches the medical connector as set forth in claim 1.
Bonaldo in view of Mansour in view of Schweikert fails to disclose where a proximal end of said fluid channel insert comprises at least one longitudinal groove for grasping said proximal end of said stopper and hinder relative rotational movement therebetween when the medical connector is accessed by a male Luer member of a fluid transfer device.
[AltContent: textbox (Proximal end of fluid channel insert)][AltContent: ]
    PNG
    media_image8.png
    501
    576
    media_image8.png
    Greyscale

Fangrow teaches where a proximal end (see figure 5 above) of said fluid channel insert (figure 5, item 28) comprises at least one longitudinal groove (item 38; Examiner notes two grooves 38 are present; column 3, line 48-53: wherein one or more openings 38 are provided in the inner rigid element 30; column 4, line 15-20) for grasping said proximal end (end that includes protrusions 52) of said stopper (figure 4, item 26) and hinder relative rotational movement therebetween when the medical connector is accessed by a male Luer member (figure 8A, item 12) of a fluid transfer device (figure 8A, item 10; Examiner notes the grooves would function to grasp said proximal end of said stopper and hinder relative rotational movement therebetween when the medical connector is accessed by a male Luer member since even when the connector is fully accessed by a male Luer member the protrusions remain partially within the openings and therefore the openings would still grasp/hinder relative rotational movement due to their engagement; see column 4, line 46-52).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bonaldo in view of Mansour in view of 
In regard to claim 6,
Bonaldo in view of Mansour in view of Schweikert in view of Fangrow teaches the medical connector as set forth in claim 5 wherein the at least one grooves (figure 5, item 38 of Fangrow) comprises a plurality of said grooves (figure 5, item 38 of Fangrow; column 3, line 48-53 of Fangrow: wherein one or more openings 38 are provided in the inner rigid element 30; column 4, line 15-20) oriented frustroconically (figure 5, item 38 of Fangrow: the groove is oriented longitudinally and distally are present; Examiner notes the term frustroconically has been construed to mean longitudinally and distally as stated in paragraph [0086] of the instant inventions specification). 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bonaldo (U.S. PG Publication 20040172006) in view of Mansour (U.S. PG publication 20100063482) in view of Schweikert (U.S. PG publication 20050107770) further in view of Lopez (U.S. PG publication 20110282302).
In regard to claim 7,
Bonaldo in view of Mansour in view of Schweikert teaches the medical connector as set forth in claim 1. 
Bonaldo fails to disclose wherein said distal portion of said female Luer body and said distal portion of said fluid channel insert comprise interlocking grooves and projections precluding relative rotation between said female Luer body and said fluid channel insert.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bonaldo in view of Mansour in view of Schweikert to include wherein said distal portion of said female Luer body and said distal portion of said fluid channel insert comprise interlocking grooves and projections precluding relative rotation between said female Luer body and said fluid channel insert, as taught by Lopez, for the purpose of providing a more secure coupling (Lopez, paragraph [0062]). Examiner notes item 40 and the projections between item 40 and item 112 and the grooves between item 112 would be implemented into Bonaldo as taught by Lopez. 
In regard to claim 8,
Bonaldo in view of Mansour in view of Schweikert in view of Lopez teaches the medical connector as set forth in claim 7, wherein said interlocking grooves are formed on an outside surface of said fluid channel insert (see figure 4 of Lopez wherein the grooves are formed on an outside surface of said fluid channel insert between item 112) and said projections are formed on an inside surface of said female Luer body (see figure 4 of Lopez wherein projections are formed on an inside surface of said female Luer body between grooves 40).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bonaldo (U.S. PG Publication 20040172006) in view of Mansour (U.S. PG publication 20100063482) in view of Schweikert (U.S. PG publication 20050107770) in view of Fangrow (U.S. patent no. 8105314) further in view of Lopez (U.S. PG publication 20110282302). 

Bonaldo in view of Mansour in view of Schweikert in view of Fangrow teaches the medical connector as set forth in claim 6.
Bonaldo in view of Mansour in view of Schweikert in view of Fangrow fails to disclose wherein said interlocking grooves and projections are oriented frustroconically.
Lopez teaches wherein said interlocking grooves (figure 4, item 40) and projections (figure 4, item 112) are oriented frustroconically (see figure 4, item 40 and item 112 wherein the grooves and projections are oriented longitudinally and distally; Examiner notes the term frustroconically has been construed to mean longitudinally and distally as stated in paragraph [0086] of the instant inventions specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bonaldo in view of Mansour in view of Schweikert in view of Fangrow to include wherein said interlocking grooves and projections are oriented frustroconically, as taught by Lopez, for the purpose of providing a more secure coupling and inhibiting rotation (Lopez, paragraph [0064]).
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive. Applicant argues on page 5 that “Submitted herewith are sixty-six sheets of replacement drawings which are deemed to overcome the Examiner's rejections”. However no new drawings have been submitted. Since no replacement drawings have been submitted, Applicants argument is not persuasive and the objections to the drawings remain. 
Applicant's arguments filed 2/22/202 regarding the rejections under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant argues “Applicant has amended the claims as suggested by the Examiner”. Examiner respectively disagrees. No amendments were made to address . 
Applicant’s arguments with respect to the prior art rejections of claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ALEXANDRA LALONDE/               Examiner, Art Unit 3783        
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783